                    Case 1:16-md-02753-LM Document 1104 Filed 05/31/19 Page 1 of 1
86'&1+ 5HY $SSHDUDQFHRI&RXQVHO


                                    81,7('67$7(6',675,&7&2857
                                                               IRUWKH
                                                 'LVWULFWRI1HZ+DPSVKLUH


  In Re: Atrium Medical Corp. C-Qur Mesh Products
                            Plaintiff   /LDELOLW\/LWLJDWLRQ
                               Y                                        &DVH1R   1:16-md-2753-LM

                           Defendant                                     $JWJM"DUJPO/PDW-.

                                                  APPEARANCE OF COUNSEL

7R     7KHFOHUNRIFRXUWDQGDOOSDUWLHVRIUHFRUG

         ,DPDGPLWWHGRURWKHUZLVHDXWKRUL]HGWRSUDFWLFHLQWKLVFRXUWDQG,DSSHDULQWKLVFDVHDVFRXQVHOIRU

         Plaintiffs Roger Lasch and Judy Lasch in Civil Action No. 1:18-cv-00683                                         


'DWH         05/31/2019                                                                 /s/ Kelly A. Hyman
                                                                                          Attorney’s signature


                                                                                     Kelly A. Hyman (CO 51813)
                                                                                      Printed name and bar number

                                                                                 Franklin D. Azar & Associates, P.C.
                                                                             14426 East Evans Avenue, Aurora, CO 80014

                                                                                                Address

                                                                                        hymank@fdazar.com
                                                                                            E-mail address

                                                                                           (303) 757-3300
                                                                                           Telephone number

                                                                                           (720) 213-5131
                                                                                             FAX number
